--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Corporate Capital Trust, Inc. 8-K [cct-8k_090413.htm]
Exhibit 10.3

 
CONTROL AGREEMENT


This Control Agreement (this “Agreement”), dated September 4, 2013 is by and
among Corporate Capital Trust, Inc. (the “Borrower”), JPMorgan Chase Bank, N.A.,
as collateral agent for the Lenders (as defined below) and certain other secured
parties (in such capacity, including any successor in such capacity, the
“Agent”), and State Street Bank and Trust Company, a Massachusetts trust company
(“Custodian”).
 
WHEREAS, the Borrower and the Custodian are parties to that certain Custodian
Agreement, dated as of March 24, 2011 (as amended, restated, modified, or
supplemented from time to time, the “Custodian Agreement”), pursuant to which
the Borrower has appointed Custodian to act as custodian for its securities and
other assets;
 
WHEREAS, the Borrower has entered into the Senior Secured Revolving Credit
Agreement, dated as of the date hereof, among the Borrower, the lenders party
thereto (the “Lenders”), the Agent, as administrative agent for the Lenders and
as Agent (the “Loan Agreement”) pursuant to which such Lenders have agreed,
subject to the terms and conditions therein specified, to extend credit to the
Borrower.  In addition, the Borrower and the Agent, among others, have entered
into a Guaranty and Security Agreement dated as of the date hereof (the
“Security Agreement”) pursuant to which the Borrower, among other things, has
agreed to pledge and grant a security interest in all right, title and interest
of the Borrower in, to and under certain of its property, including the
Collateral Account (as defined below) and any cash, securities or other assets
therein or otherwise held by the Custodian (collectively, the “Collateral”), in
favor of the Agent for the benefit of the Agent, the Lenders, and certain other
secured parties, as collateral security for the obligations of the Borrower
under the Loan Agreement and certain other Secured Obligations (as such term is
defined in the Security Agreement); and
 
WHEREAS, in connection with the Loan Agreement and the Security Agreement, the
Borrower intends to grant control (as defined in the Uniform Commercial Code, as
in effect from time to time in The State of New York (the “UCC”)) over the
Collateral Account and possession of other Collateral to the Agent and the
Agent, the Borrower and the Custodian are entering into this Agreement to
perfect the security interest of the Agent in the Collateral Account and provide
for the control of the Collateral Account and possession of other Collateral.
 
NOW THEREFORE, for valuable consideration, the parties hereto agree as follows:
 
1.           Establishment of Collateral Account. The Custodian has established
and will maintain  on its books and records the Borrower’s (i) custodial
account, Account No. CNIA, which account and the assets credited thereto are
pledged in favor of the Agent (the “Securities Account”), and (ii) deposit
account, Account No. 10076909, which account and the assets credited thereto are
pledged in favor of the Agent (the “Deposit Account” and together with the
Securities Account, the “Collateral Account”).  The Custodian will credit to the
Collateral Account any assets delivered to it by the Borrower pursuant to the
Custodian Agreement except that Loan Documents and Identified Securities (as
each such term is defined below) delivered to the Custodian shall be held by the
Custodian upon the terms of Section 5.  The Custodian shall have no
responsibility for determining the adequacy of any Collateral required hereunder
or under the Loan Agreement, nor will it assume responsibility for any
calculations related to any Collateral requirements under the Loan Agreement.
 
 
 

--------------------------------------------------------------------------------

 
2              Account Control.
 
2.1           Agent Security Interest.  This Agreement is intended by the
Borrower and the Agent to grant “control” of the Collateral Account and
possession of other Collateral to the Agent for purposes of perfection of the
Agent’s security interest in the Collateral Account and other Collateral
pursuant to Article 8 and Article 9 of the UCC and the Custodian hereby
acknowledges that it has been advised of the Borrower’s grant to Agent of a
security interest in the Collateral and Collateral Account.  Notwithstanding the
foregoing, the Custodian makes no representation or warranty with respect to the
creation, attachment, perfection, priority or enforceability of any security
interest in the Collateral or Collateral Account.
 
2.2           Borrower Control.  Unless and until the Custodian receives written
notice from the Agent pursuant to Section 2.3(ii) below instructing the
Custodian that the Agent is exercising its right to exclusive control over the
Collateral Account, which notice is substantially in the form attached hereto as
Exhibit A (a “Notice of Exclusive Control”) and the Custodian has a reasonable
time to act thereon, or if all previous Notices of Exclusive Control have been
revoked or rescinded in writing by the Agent:  (i) the Borrower shall be
entitled to exercise all rights with respect to, and to direct the Custodian
with respect to, the Collateral Account, provided that the Borrower may not
terminate the Collateral Account without the prior written consent of the Agent,
and (ii) the Custodian shall have no responsibility or liability to the Agent or
any Lender for settling trades of financial assets and cash carried in the
Collateral Account at the direction of and in accordance with the instructions
of the Borrower given in accordance with the Custodian Agreement, or for
complying with entitlement orders from the Borrower concerning the Collateral
Account.
 
2.3            Control by Agent.
 
(i) The Borrower irrevocably authorizes and directs the Custodian, and the
Custodian agrees, to comply with any entitlement order or instructions (within
the meaning of Sections 8-102, 9-104 and 9-106 of the UCC) received from the
Agent with respect to the Collateral Account, without further consent of the
Borrower.
 
(ii) Upon receipt by the Custodian of a Notice of Exclusive Control and the
Custodian having a reasonable time to act thereon, the Custodian shall
thereafter follow only the instruction of the Agent with respect to the
Collateral Account, and shall comply only with any entitlement order or
instructions received from the Agent, without further consent of the Borrower,
and shall be entitled to deal with the Agent as though the Agent were the sole
and absolute owner of the Collateral Account.  Without limiting the Custodian’s
obligations under Section 2.3(i) and (ii), Agent agrees that it shall deliver a
Notice of Exclusive Control prior to or simultaneously with any entitlement
order or instruction.  For the avoidance of doubt, from and after delivery of a
Notice of Exclusive Control and the Custodian having a reasonable time to act
thereon, the Borrower (whether directly or through its investment manager) shall
have no right or ability to access or receive or withdraw or transfer financial
assets from, or to give other instructions concerning the Collateral Account
until such time as the Agent shall have notified the Custodian in writing of the
withdrawal of the Notice of Exclusive Control and instructed the Custodian to
resume honoring instructions which the Borrower is entitled to give under the
Custodian Agreement.
 
(iii) As between the Borrower and the Agent, the Agent agrees with the Borrower
that it shall not issue a Notice of Exclusive Control or any entitlement order
or instructions with respect to the Collateral Account pursuant to Section
2.3(i) or (ii) unless an Event of Default (as defined in the Security Agreement)
or a Trigger Event (as defined in the Security Agreement) shall have occurred
and be continuing.
 
 
-2-

--------------------------------------------------------------------------------

 
(iv) The Custodian shall have no responsibility or liability to the Borrower for
complying with a Notice of Exclusive Control or complying with entitlement
orders or other instructions originated by the Agent concerning any Collateral
or the Collateral Account.  The Custodian shall have no duty to investigate or
make any determination as to whether an event of default or other like event
exists under the Loan Agreement, and the Custodian shall be fully protected in
complying with a Notice of Exclusive Control whether or not the Borrower may
allege that no such event of default or other like event exists. Delivery of a
Notice of Exclusive Control by the Agent to the Custodian shall be effective
whether or not a copy of the same is delivered to the Borrower.
 
(v)  As between the Agent and the Custodian, notwithstanding any provision
contained herein or in any other document or instrument to the contrary, the
Custodian shall not be liable for any action taken or omitted to be taken at the
instruction of the Agent, or any action taken or omitted to be taken under or in
connection with this Agreement, except for the Custodian’s own bad faith, gross
negligence or willful misconduct in carrying out such instructions.
 
3.             Distributions.  The Custodian shall, without further action by
Borrower or Agent, credit to the Collateral Account all interest, dividends and
other income received by the Custodian on the Collateral, unless and until the
Custodian has received a Notice of Exclusive Control and has been directed
otherwise by the Agent, in which event all such receipts shall be credited to
such account as directed by the Agent.
 
4.             Duties and Services of Custodian.
 
(i)            Custodian agrees that it is acting as a “securities
intermediary,” as defined in Section 8-102 of the UCC with respect to the
Securities Account, and as a “bank” as defined in Section 9-102 of the UCC with
respect to the Deposit Account.  The parties hereto further agree that the
securities intermediary’s jurisdiction, within the meaning of Section 8-110(e)
of the UCC, and the bank’s jurisdiction, within the meaning of Section 9-304(b)
of the UCC, is the State of New York and agree that none of them has or will
enter into any agreement to the contrary except that the parties acknowledge
that the Custodian Agreement is otherwise governed by Massachusetts law.
 
(ii)           The Custodian shall have no duties, obligations, responsibilities
or liabilities with respect to the Collateral or the Collateral Account except
as and to the extent expressly set forth in this Agreement and the Custodian
Agreement, and no implied duties of any kind shall be read into this Agreement
against the Custodian including, without limitation, the duty to preserve,
exercise or enforce rights in the Collateral and Collateral Account.  The
Custodian shall not be liable or responsible for anything done or omitted to be
done by it in the absence of gross negligence or willful misconduct and may rely
and shall be protected in acting upon any notice, instruction or other
communication which it reasonably believes to be genuine and authorized.
 
(iii)           As between the Borrower and the Custodian, except for the rights
of control and possession in favor of the Agent agreed to herein, nothing herein
shall be deemed to modify, limit, restrict, amend or supercede the terms of the
Custodian Agreement, and the Custodian shall be and remain entitled to all of
the rights, indemnities, powers, and protections in its favor under the
Custodian Agreement, which shall apply fully to the Custodian’s actions and
omissions hereunder.  If a provision of this Agreement in favor of the Agent
conflicts with a provision of the Custodian Agreement, this Agreement shall
control.  Instructions under this Agreement from a Borrower’s authorized
representative given in accordance with the terms of the Custodian Agreement
shall also constitute Proper Instructions (as defined in the Custodian
Agreement) under the Custodian Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
(iv)           The Agent agrees to provide to Custodian, in the form of Exhibit
B attached hereto, the names and signatures of authorized parties who may give
written notices, instructions or entitlement orders concerning the Collateral or
the Collateral Account.  Other means of notice or instruction may be used,
provided that the Agent and Custodian agree to appropriate security
procedures.  As between the Custodian and Agent, the Agent shall indemnify and
hold the Custodian harmless with regard to any losses or liabilities of the
Custodian (including reasonable attorneys’ fees) imposed on or incurred by the
Custodian arising out of any action or omission of the Custodian in accordance
with any notice or any entitlement order or other instruction of Agent under
this Agreement.
 
(v)           The parties hereto acknowledge that no “security entitlement”
under the UCC shall exist with respect to (A) cash (which shall be credited to
the Deposit Account), (B) any Loan Document (as defined below), or the
Borrower’s interest in a direct or participation or subparticipation interest in
or by assignment or novation of a loan or other extension of credit evidenced,
governed or represented by the Loan Document, or (C) any other asset which is
registered in the name of the Borrower, payable to the order of the Borrower or
specially indorsed to the Borrower or any third party (each such other asset an
“Identified Security”), except to the extent such Identified Security has been
specially indorsed by the Borrower to the Custodian or in blank.
 
(vi)           For avoidance of doubt, the Agent hereby acknowledges that any
Collateral issued outside the United States (“Foreign Security System Assets”)
which may be held by the Custodian, a sub-custodian within the Custodian’s
network of sub-custodians (each a “Sub-Custodian”) or a depository or book-entry
system for the central handling of securities and other financial assets in
which the Custodian or the Sub-Custodian are participants may not permit the
Borrower to have a security entitlement under the UCC with respect to such
Foreign Security System Assets (and such property shall be deemed for purposes
of this Agreement not to be a financial asset held within the Collateral
Account).  The parties hereby further acknowledge that the Custodian gives no
assurance that a security entitlement is created under the UCC with respect to
Borrower’s assets held in Euroclear or Clearstream or their successors.  Solely
as between the Borrower and Agent, the Borrower hereby acknowledges that the
foregoing shall not be deemed a waiver by the Agent of any of the obligations of
the Obligors to Deliver such Collateral or any other obligations of the Obligors
under the Loan Documents or the Debt Documents (as such terms are defined in the
Security Agreement).
 
5.             Bailment of Loan Documents and Identified Securities; Loan
Document Inspection Rights.
 
(i)           If the Borrower delivers or causes a third party to deliver to the
Custodian an instrument, document, certificate or other agreement evidencing,
governing or representing the Borrower's ownership in or the Borrower’s interest
in a direct or participation or subparticipation interest in or by assignment or
novation of a loan or other extension of credit that is not a “security” as
defined in Section 8-102 of the UCC (“Loan Document”) or an Identified Security,
the Custodian agrees to hold the Loan Document or Identified Security as bailee
for the Agent (and not, for the avoidance of doubt, as “securities
intermediary”).


(ii)           Until the Custodian receives a Notice of Exclusive Control or if
all previous Notices of Exclusive Control have been revoked in writing by the
Agent, the Custodian shall comply with the instructions of the Borrower in
respect of any Loan Document or Identified Security.  The Custodian agrees that
following its receipt from the Agent of a Notice of Exclusive Control and the
Custodian having a reasonable time to act thereon, the Custodian shall
thereafter follow only the instruction of the Agent with respect to all Loan
Documents and Identified Securities, without the further consent of the Borrower
and shall be entitled to deal with the Agent as though the Agent were the sole
and absolute owner of such Collateral.  For the avoidance of doubt, from and
after delivery of a Notice of Exclusive Control and the Custodian having a
reasonable time to act thereon, the Borrower (whether directly or through its
investment manager) shall have no right or ability to give any instructions
concerning such Collateral until such time as the Agent shall have notified the
Custodian in writing of the withdrawal of the Notice of Exclusive Control and
instructed the Custodian to resume honoring instructions which the Borrower is
entitled to give under the Custodian Agreement.


 
-4-

--------------------------------------------------------------------------------

 
(iii)           Upon the Agent’s reasonable request (which shall include
reasonable advance written notice), copies of the Loan Documents and Identified
Securities shall be subject to the Agent’s inspection. The Custodian reserves
the right to impose reasonable restrictions on the number, frequency, timing and
scope of any such inspection so as to prevent or minimize any potential
impairment or disruption of its operations, distraction of its personnel or
breaches of security or confidentiality.  In addition, the Custodian shall be
entitled to impose a commercially reasonable per person hourly charge for the
cooperation and assistance of its personnel reasonably requested by the Agent in
connection with any such inspection (the “Custodian Inspection Expenses”).
Nothing contained in this section shall obligate the Custodian to provide access
to or otherwise disclose any documents or information that the Custodian is
obligated to maintain in confidence as a matter of law or regulation (and, to
the extent that any such obligation is waivable by the Borrower, the Borrower
hereby waives such obligation to the extent necessary to permit the Agent to
have reasonable access to such documents or information).


(iv)           The Custodian shall have no responsibilities or duties whatsoever
with respect to a Loan Document or Identified Security, except for such
responsibilities as are expressly set forth herein or the Custodian
Agreement.  The Custodian shall be entitled to all exculpations, indemnities and
other benefits under this Agreement when acting as bailee for the Agent.


(v)           For the avoidance of doubt, as between the Borrower and the Agent,
the Borrower agrees that the fees and expenses of representatives retained by
the Agent in connection with any inspection requested by the Agent pursuant to
Section 5(iii) (each, an “Agent Inspection”) will be covered by Section 5.06 of
the Credit Agreement subject to the limitations set forth in such Section 5.06.


(vi)           The Borrower agrees to bear the cost of the Custodian Inspection
Expenses for (a) the first three Agent Inspections requested in each calendar
year and (b) any Agent Inspection requested or conducted while an Event of
Default has occurred and is continuing.  The Agent agrees to bear the cost of
any Custodian Inspection Expenses that are not required to be borne by the
Borrower in accordance with the preceding sentence.


6.             Force Majeure; Special Damages.  The Custodian shall not be
liable for delays, errors or losses occurring by reason of circumstances beyond
its control, including, without limitation, acts of God, market disorder,
terrorism, insurrection, war, riots, failure of transportation or equipment, or
failure of vendors, communication or power supply.  In no event shall the
Custodian be liable to any person or entity for consequential or special
damages, even if the Custodian has been advised of the possibility or likelihood
of such damages.
 
7.             Compliance with Legal Process and Judicial Orders.  The Custodian
shall have no responsibility or liability to the Borrower or to the Agent or to
any other person or entity for acting in accordance with any judicial or
arbitral process, order, writ, judgment, decree or claim of lien relating to the
Collateral or Collateral Account subject to this Agreement notwithstanding that
such order or process is subsequently modified, vacated or otherwise determined
to have been without legal force or effect.
 
 
-5-

--------------------------------------------------------------------------------

 
8.             Custodian Representations.
 
8.1           The Custodian agrees and confirms, as of the date hereof, and at
all times until the termination of this Agreement that it has not entered into,
and until the termination of this Agreement will not enter into, any agreement
(other than the Custodian Agreement) with any other person or entity relating to
the Collateral or the Collateral Account under which it has agreed to comply
with entitlement orders (as defined in Section 8-102 of the UCC) or other
instructions of such other person or entity.
 
8.2           The Collateral Account will be maintained in the manner set forth
in the Custodian Agreement subject to the provisions hereof until termination of
this Agreement, and the Custodian will not change the name or account number of
the Collateral Account without prior notice to the Agent.
 
8.3           The Custodian has no knowledge of any claim to or interest in the
Collateral Account, other than the interests therein of the Custodian, the Agent
and the Borrower.  If the Custodian is notified by any person or entity that
such person or entity asserts any lien, encumbrance or adverse claim (including
any writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Collateral Account, the Custodian will notify the Agent and
the Borrower promptly thereof.
 
9.             Access To Reports.  Upon any pledge, release or substitution of
Collateral in the Collateral Account, and upon any release of other Collateral
otherwise in the possession of the Custodian, Custodian shall notify Agent
within one business day of such change.  The Custodian will provide to the Agent
a copy of a statement of the Collateral Account and other Collateral in the
possession of the Custodian within fifteen (15) business days of the end of the
calendar month (or more frequently as the Agent may reasonably request);
provided, however, that the Custodian’s failure to forward a copy of such
statement to the Agent shall not give rise to any liability hereunder.  Upon the
Agent’s request, the Borrower hereby authorizes the Custodian to, and based on
such authorization the Custodian hereby agrees to use commercially reasonable
efforts to, provide to the Agent such other information concerning the
Collateral Account and/or the Collateral as the Agent may reasonably request,
provided that nothing contained herein shall obligate the Custodian to provide
the Agent such information if it is not obligated to provide such information to
the Borrower under the Custodian Agreement, and provided, further, that the
Custodian’s failure to forward such information to the Agent shall not give rise
to any liability hereunder
 
10.           Fees and Expenses, Etc. of Custodian.
 
10.1           Reimbursement For Costs; Indemnity.  In addition to the terms of
the Custodian Agreement, the Borrower hereby agrees (a) to pay and reimburse the
Custodian for any advances, costs, expenses (including, without limitation,
reasonable attorney’s fees and costs) and disbursements that may be paid or
incurred by the Custodian in connection with this Agreement or the arrangement
contemplated hereby, including any that may be incurred in performing its duties
or responsibilities pursuant to the terms of this Agreement and (b) to indemnify
and hold the Custodian harmless from and against any other loss, cost or expense
sustained or incurred by the Custodian in connection with this Agreement or the
arrangement contemplated hereby, including any that may be incurred in
performing its duties or responsibilities pursuant to the terms of this
Agreement.
 
10.2           Liens.  Any fees, expenses or other amounts that may be owing to
the Custodian from time to time pursuant to the terms hereof or of the Custodian
Agreement shall be secured by any lien, encumbrance and other rights that the
Custodian may have under the Custodian Agreement or applicable law; and (subject
to Section 10.4) the Custodian shall be entitled to exercise such rights and
interests against the Collateral and Collateral Account in accordance with the
terms of the Custodian Agreement.
 
10.3           Advances.  It is hereby expressly acknowledged and agreed by the
parties that the Custodian (including its affiliates, subsidiaries and agents)
shall not be obligated to advance cash or investments to, for or on behalf of
the Borrower in the Collateral Account; provided, however, that if the Custodian
does advance cash or investments to the Collateral Account for any purpose
(including but not limited to securities settlements, foreign exchange
contracts, assumed settlement or account overdraft) for the benefit of the
Borrower, any property at any time held pursuant to this Agreement and the
Custodian Agreement shall be security therefor and, should the Borrower fail to
repay the Custodian promptly, the Custodian shall (subject to Section 10.4) be
entitled to utilize available cash and to dispose of Collateral to the extent
necessary to obtain reimbursement.
 
-6-

--------------------------------------------------------------------------------

 
 
10.4           Subordination.  The Custodian subordinates any security interest
or right of recoupment or setoff that it may have in or against the Collateral
or the Collateral Account to the security interest in favor of the
Agent.  However, the subordination will not apply to the extent that the
Custodian’s security interest or right of recoupment or setoff secures or may
reduce obligations of the Borrower to pay, reimburse or indemnify the Custodian
for (i) the Custodian’s losses, fees, costs, or expenses incurred under Section
10.1 of this Agreement or Section 14 or 15 of the Custodian Agreement as in
effect on the date of this Agreement (other than any advances or investments
except to the extent provided in clause (iv) of this Section 10.4), (ii)
returned or charged-back items, (iii) reversals or cancellations of payment
orders and other electronic fund transfers, or (iv) payments owed to the
Custodian for advances or investments made by the Custodian for the purposes of
clearing and settling purchases and sales of securities or other financial
assets credited to the Securities Account, provided that the Custodian’s rights
with respect to this clause (iv) arising from any security or financial asset
shall be limited to such security or financial asset.
 
11.           Notices.  Any notice, instruction or other instrument required to
be given hereunder, or any requests and demands to or upon the respective
parties hereto shall be in writing and may be sent by hand, or by facsimile
transmission, telex, or overnight delivery by any recognized delivery service,
prepaid or, for termination of this Agreement only, by certified or registered
mail, and addressed as follows, or to such other address as any party may
hereafter notify the other respective parties hereto in writing:

 

(a)   If to the Custodian, then: State Street Bank and Trust Company          
John Hancock Tower
         
200 Clarendon Street
         
Boston, Massachusetts 02116
         
Attention: Paul Woods, Senior Vice President
         
Telephone: 617-662-9289
         
Telecopy: 617-
               
 
          (b)   If to the Agent, then: JPMorgan Chase Bank, N.A.          
500 Stanton Christiana
Road, Ops 2, Floor 03
 
 
     
Newark, DE, 19713-2107
         
Attention: HeshanWanigasekera
 
 
     
Telephone Number:  (302) 634-4166
         
Fax Number:  (302) 634-8459
   

 
 
-7-

--------------------------------------------------------------------------------

 

           
(c)
  If to the Borrower, then:
Corporate Capital Trust, Inc.
         
450 South Orange Avenue
         
Orlando, FL 32801
   
 
   
Attention:  Chief Financial Officer
         
Telephone: (407) 540-2599
         
Telecopy: (407) 540-7653
   

 
12.           Amendment.  No amendment or modification of this Agreement will be
effective unless it is in writing and signed by each of the parties
hereto.  This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but such counterparts together shall
constitute one and the same instrument.
 
13.           Termination.  This Agreement shall continue in effect until the
Agent has notified the Custodian in writing that this Agreement is to be
terminated.  Upon receipt of such notice, the Agent shall have no further right
to originate instructions with respect to the Collateral or Collateral
Account.  This Agreement may not be terminated by the Borrower without the prior
written consent of the Agent (which consent shall be given pursuant to Section
10.11 of the Security Agreement).  This Agreement may be terminated by the
Custodian, and shall terminate in the event of termination of the Custodian
Agreement, in each case following not less than thirty (30) days’ prior written
notice to each of the other parties hereto.  Upon termination of this Agreement
by any party, any Collateral that has not been released by the Agent at or prior
to the time of termination shall be transferred to a successor custodian or bank
designated by the Borrower and reasonably acceptable to the Agent (or, from and
after receipt by the Custodian of a Notice of Exclusive Control, designated by
the Agent).  In the event no successor is agreed upon, the Custodian shall be
entitled to petition a court of competent jurisdiction to appoint a successor
custodian and shall be indemnified by the Borrower for any costs and expenses
(including, without limitation, attorney’s fees) relating thereto.
 
14.           Severability.  In the event any provision of this Agreement is
held illegal, void or unenforceable, the remainder of this Agreement shall
remain in effect
 
15.           Successors; Assignment.  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns.  No party may assign
or transfer any of its rights or obligations hereunder without the prior written
consent of the other parties hereto.
 
16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of The State of New York, without giving effect to
the conflict of law provisions thereof.
 
17.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but such counterparts
together shall constitute one and the same instrument.
 
18.           Headings.  Any headings appearing on this Agreement are for
convenience only and shall not affect the interpretation of any of the terms of
this Agreement.


19.           Confidentiality.  Each of the Custodian, the Borrower and the
Agent agrees that it shall use commercially reasonable efforts to maintain, and
to cause its agents, attorneys and accountants to maintain, the confidentiality
of the specific terms of this Agreement, and to not discuss or disclose, nor
authorize such agents, attorneys or accountants to discuss or disclose, such
terms, directly or indirectly, to any person, other than: (1) to such agents,
attorneys or accountants, subject to the terms hereof; (2) as may be legally
required by applicable law or regulation or by any subpoena or similar legal
process, or as may be requested by a regulator having jurisdiction over such
party; (3) in connection with litigation to which such party is a party; (4) to
the extent such terms become publicly available other than as a result of a
breach of this Agreement; or (5) in the case of the Agent any other person to
whom the Agent is permitted to disclose confidential information of the Borrower
in accordance with Section 9.13(b) of the Credit Agreement (as defined in the
Security Agreement).


 
-8-

--------------------------------------------------------------------------------

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
-9-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement under their
respective seals as of the date first written above.

 

        STATE STREET BANK AND TRUST COMPANY
 
By:
/s/ Michael F. Rogers     Name: Michael F. Rogers     Title: Executive Vice
President

 

 
JPMORGAN CHASE BANK, N.A., as Collateral Agent
     
 
By:
/s/ Lauren Gubkin     Name: Lauren Gubkin     Title: Vice President

 

  CORPORATE CAPITAL TRUST, INC.      
 
By:
/s/ Paul S. Saint-Pierre     Name: Paul S. Saint-Pierre     Title: Chief
Financial Officer



 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


[Agent letterhead]
 
State Street Bank and Trust Company
John Hancock Tower
200 Clarendon Street
Boston, Massachusetts 02116
Attention: Paul Woods, Senior Vice President


 
NOTICE OF EXCLUSIVE CONTROL

 
We hereby instruct you, pursuant to the terms of that certain Control Agreement
dated as of September 4, 2013 (as from time to time amended and supplemented,
the “Control Agreement”) among the undersigned, Corporate Capital Trust, Inc.
(together with its successors and assigns, the “Borrower”) and you, as
Custodian, that you (i) shall not follow any instructions or entitlement orders
of the Borrower in respect of the Collateral Account or the Collateral (as each
such capitalized term is defined in the Control Agreement) held by you for the
Borrower, and (ii) unless and until otherwise expressly instructed by the
undersigned, shall exclusively follow the entitlement orders and instructions of
the undersigned in respect of the Collateral Account and the Collateral.

   
Very truly yours,


JPMorgan Chase Bank, N.A., as Collateral Agent




By:________________________________
Authorized Signatory
   

 
cc:           Corporate Capital Trust, Inc.


 
A-1

--------------------------------------------------------------------------------

 
Exhibit B


to
Control Agreement
among Corporate Capital Trust, Inc.,
JPMorgan Chase Bank, N.A., and State Street Bank and Trust Company
dated:  August __, 2013


AUTHORIZED PERSONS FOR AGENT


State Street Bank and Trust Company is directed to accept and act upon written
instructions or entitlement orders received from any one of the following
persons at Agent:



Name
 
Telephone/Fax Number
Signature
1.
1.     Telephone:
Facsimile:
1.  _____________________
2.
2.     Telephone:
Facsimile:
2.  _____________________
3.
3.     Telephone:
Facsimile:
3.  _____________________
4.
4.     Telephone:
Facsimile:
4.  _____________________
5.
5.     Telephone:
Facsimile:
5.  _____________________

 
Authorized by:________________________________
                                   as authorized agent of Agent
                                Name:___________________________
                                   Title:____________________________
                                   Date:____________________________      

 
B-1
